   Case 1:18-cv-02269-JHR-KMW Document 29 Filed 03/18/20 Page 1 of 1 PageID: 76




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY


  GINO D’OTTAVIO,
                                                       Civil Action No. 18-cv-02269
                            Plaintiff,
                                                       Honorable Joseph H. Rodriguez
            v.

                                                       ORDER DISMISSING CASE
  ETAN INDUSTRIES,


                            Defendant.




       This matter having come before the Court on its own accord; and the Court finding

that Plaintiff Gino D’Ottavio has failed to prosecute this case and/or respond to the Order of

Magistrate Judge Karen Williams filed on January 28, 2020 [Dkt. No. 24]; and the Court

further finding that Plaintiff Gino D’Ottavio was Ordered to Show Cause by this Court, on

February 24, 2020 [Dkt. No. 28], why his case should not be dismissed for failure to

prosecute and for failure to respond to Magistrate Williams’ Order; and the Court further

finding that the Plaintiff was warned that the sanction of dismissal will follow for failure to

respond to this Court’s February 24, 2020 Order to Show Cause; and the Court further

finding that time for Plaintiff to respond to the Order to Show Cause expired on March 13,

2020 and that Plaintiff has not responded in any way; therefore,

       IT IS on this 18th Day of March, 2020 hereby

       ORDERED that this case is dismissed for failure to prosecute pursuant to Local Civil

Rule 41.1(a) and Federal Rule of Civil Procedure 41(b).

                                          s/ Joseph H. Rodriguez
                                          Hon. Joseph H. Rodriguez,
                                          UNITED STATES DISTRICT JUDGE
